Citation Nr: 0906456	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) that granted the Veteran's claim for 
service connection for PTSD, and assigned a 50 percent 
evaluation for it.  The Veteran disagreed with the assigned 
rating.  By decision dated in July 2005, the 
Board denied the Veteran's claim for a rating in excess of 50 
percent for PTSD.  He appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by Order dated June 8, 2006, granted a Joint Motion 
for Partial Remand.  In May 2007 and again in April 2008, the 
Board remanded the claim for additional development of the 
record and/or to ensure due process.


FINDINGS OF FACT

1.  Prior to July 16, 2003, the Veteran's PTSD was manifested 
by impaired sleep, memory impairment, and nightmares.

2.  A VA outpatient treatment report dated on July 16, 2006 
noted the Veteran had crazy thoughts about having a silencer 
made and taking out people who had hurt him; a Global 
Assessment of Functioning score of 30 was assigned.  Total 
social and occupational impairment was not present as the 
Veteran was working and he was not in persistent danger of 
hurting himself or others.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD, prior to July 16, 2003, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

2.  The criteria for an initial evaluation of 70 percent for 
PTSD, from July 16, 2003, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In December 2003, June 2007, and May and June 2008 letters, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  These letters informed the Veteran he could 
submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disabilities.  In addition, the May and June 
2008 letters advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
impairment for his claimed conditions, and the effect that 
the conditions have on his employment and daily life.  The 
notice also provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to a higher 
rating.  These letters also advised the appellant of the 
evidence needed to establish an effective date, and provided 
the relevant diagnostic criteria for evaluating the Veteran's 
service-connected PTSD.  The case was readjudicated later in 
August 2008.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for PTSD.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b) (2008); 
see generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  
While adequate preadjudication notice was not provided 
regarding the claim for service connection, as service 
connection was subsequently granted, and sufficient notice 
has since been provided with regard to establishing a higher 
evaluation, VA's duty to notify in this case has been 
satisfied.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include VA medical 
records, VA examination reports, and a police report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing medical 
evidence and a police report.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Sanders, supra; Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Increased ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
warranted if there is occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 21 to 30 indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  A GAF score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  See Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994) (DSM-IV); see also 38 C.F.R. 
§§ 4.125, 4.126 (2008).  While the Rating Schedule does 
indicate that the rating agency must be familiar with the 
DSM-IV, it does not assign disability percentages based 
solely on GAF scores.  See 38 C.F.R. § 4.130 (2008).  
Accordingly, GAF scores ranging from 30 to 55 do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

When he was examined by the VA in July 2001, the Veteran 
reported that it was increasingly difficult for him to work.  
He was found to have limited insight.  It was also noted that 
he had problems with sleep onset and frequent middle of the 
night awakenings, in part secondary to combat-related 
nightmares.  The Board observes, however, that the Veteran 
was able to work approximately 30 hours per week as an 
antique dealer.  He was alert and oriented, and his attention 
and concentration were fair.  He did not express delusional 
beliefs and he denied suicidal or homicidal ideation.  His 
judgment was maintained, and he was only slightly depressed.  
A Global Assessment of Functioning score of 51 was assigned.  

The Veteran was seen in a VA outpatient clinic in February 
2003.  He described having thoughts of "getting rid of 
people who have crossed me over the years," but he had no 
specific plans.  His affect was appropriate and his thoughts 
were organized and his associations tight.  He continued to 
have nightmares and flashbacks.  He also reported mild 
paranoid sensations of being watched or followed. It is 
significant to point out, however, that he had no suicidal 
ideation.  The impression was PTSD with some micropsychotic 
or dissociative phenomenon.  A Global Assessment of 
Functioning score of 55 was assigned.  

The Veteran was again seen at a VA clinic on July 16, 2003.  
At that time, he reported that he had low energy and felt 
lowered interest.  He believed that he had become 
increasingly impaired over the years and that his business 
had suffered.  He indicated that he felt that he could hardly 
do anything at all.  He related having crazy thoughts of 
having a silencer made and taking out people who had hurt 
him.  An examination revealed that his mood was worried.  
However, he was dressed and groomed appropriately and his 
affect showed good range and intensity.  His thoughts were 
organized, and he had no psychotic signs or symptoms.  No 
suicidal ideation was exhibited.  The impression was PTSD, 
and the Global Assessment of Functioning score was 30.  It 
was noted that he was to return to the clinic in three 
months.

Of record is an August 2003 police report documenting that 
the Veteran was arrested for "OUI."  The report detailed 
the domestic dispute with family members at the time of the 
incident.

When he was seen in a VA mental health clinic in December 
2003, the Veteran characterized the August 2003 incident as 
an attack of "craziness."  He stated that he continued to 
have nightmares, although not as intense or frequent.  He 
felt more rested and said he slept better, but his energy 
level during the day was still low.  He also felt that he 
lacked the motivation he had in the past.  On mental status 
evaluation, the Veteran was dressed and groomed 
appropriately.  He was contrite.  His affect showed a normal 
range and intensity.  He had no psychotic signs or symptoms 
and he denied suicidal thoughts.  He continued to have 
thoughts of how to plan things out in order to hurt somebody, 
but he had no one in particular in mind.  He did not feel he 
was any danger of doing this at that time.  The impressions 
were alcohol dependence, in early remission, and PTSD.  A 
Global Assessment of Functioning score of 35 was assigned.  

The Veteran was again afforded a VA psychiatric examination 
on December 3, 2007.  He reported that his third wife had 
left him about a year earlier and that he felt that it was 
due to his verbal aggressiveness, preoccupation with Vietnam, 
difficulty around people and his being withdrawn.  He 
indicated he had chronic problems getting along with his 
teenage daughter.  He claimed that he had been demoralized 
since his wife left him and that he had trouble forcing 
himself to put time in at work.  On mental status evaluation, 
the Veteran was casually dressed.  His psychomotor activity 
and speech were unremarkable, and his attitude was 
cooperative.  His mood was good, dysphoric.  His attention 
was intact, and he was able to do serial 7's, with effort and 
slow, but correct, and to spell both forwards and backwards.  
He was oriented to person, time and place.  His thought 
process and content were unremarkable.  He had no delusions, 
and understood the outcome of his behavior.  He had insight.  
The Veteran reported that he had trouble getting to sleep and 
remaining asleep.  He indicated that he had visual 
hallucinations, although they were not persistent.  He 
maintained that he became verbally aggressive when drinking 
too much.  He described obsessive checking activities and 
stated that he did some perimeter checks with a shotgun.  He 
denied having panic attacks or homicidal thoughts.  He stated 
he had suicidal thoughts which had worsened with the break-up 
of his marriage.  His impulse control was fair, and 
acknowledged that he had problems controlling verbal 
aggression even when sober.  He was able to maintain personal 
hygiene.  His remote memory was normal, but his recent and 
immediate memory was mildly impaired.  The diagnosis was 
PTSD.  A Global Assessment of Functioning score of 50 was 
assigned.  The examiner added that alcohol dependence 
contributed in a substantial way to the Veteran's problems.  

It was reported that the Veteran had daily intrusive 
thoughts, irritability or outbursts of anger, difficulty 
concentrating, and hypervigilance.  The Veteran believed that 
these symptoms were related to PTSD issues.  The examiner 
commented that the Veteran's drinking had been a factor in 
explaining his symptoms, and that it was difficult to parse 
out how much was attributable to PTSD and how much to 
drinking.  He stated that the intrusive thoughts and combat 
content of the Veteran's nightmares suggested that there was 
a real and major contribution from PTSD.  It was indicated 
that the Veteran had lost 20 weeks of work in the previous 
year.  The examiner noted that the Veteran's current work 
pattern was adversely affected by PTSD, as demonstrated by 
his failure to go to his own business much of the time.  He 
stated that the Veteran's continuing problems with sleep, his 
temper and social isolation were all impacted by his heavy 
drinking.  The examiner observed that the Veteran said that 
he had problems with anger even when sober.  The examiner 
further noted that there was a lot of overlap regarding the 
symptoms related to alcohol dependence and PTSD, but that 
there were reasons to believe that PTSD clearly existed, and 
that the Veteran's symptoms were not explainable solely on 
the basis of alcohol dependence.  He reiterated that the 
problems involving sleep, interpersonal relationships and 
memory were all matters that most likely were affected by 
PTSD and alcohol dependence.  Such symptoms could not 
reliably be parsed out in a way that identified them as 
solely, or even principally, the result of PTSD or alcohol 
dependence.  

The examiner also commented on the outpatient treatment note 
of December 2003.  He stated that had he written that note, 
he would have assigned a Global Assessment of Functioning 
score based on current symptomatology, and not on what had 
occurred four months earlier, and that this would argue for a 
Global Assessment of Functioning score being based more on 
PTSD symptoms than those of alcoholism.  However, the 
examiner also concluded that the Global Assessment of 
Functioning score of 35 appeared to be surprisingly low given 
the text of the note.  He stated that he would assign such a 
score only to someone he thought to be in need of imminent 
hospitalization, and that this argued that the Global 
Assessment of Functioning score might have been markedly 
influenced by the report of the Veteran's episode of 
intoxication earlier that year.  Thus, the examiner opined 
that the Global Assessment of Functioning score of 35 was 
probably issued on the basis of the combined factors of PTSD 
and alcohol dependence.  Beyond that, however, trying to 
parse out how much was attributable to PTSD or alcohol 
dependence was probably not possible.  

The Board acknowledges that Global Assessment of Functioning 
scores of 30 and 35 were assigned following outpatient 
treatment clinic visits in July and December 2003, 
respectively.  These scores are not fully supported by the 
clinical findings at the time, in that there were no clinical 
findings of obsessive rituals or suicidal ideation; 
nightmares had decreased somewhat in July 2003; there were no 
psychotic signs or symptoms at that time or in December of 
that year; and he was dressed and groomed appropriately, 
thereby able to maintain his personal hygiene.  However, the 
Veteran did essentially report homicidal ideation, to include 
a description of a plan.  The GAF scores of 30 to 35 assigned 
during this time suggest that the physician felt such 
symptoms resulted in significant impairment, although not so 
severe that immediate treatment was needed, in that it was 
recommended in July 2003 that he return in three months.  

Taking into account all his symptoms, the Board will resolve 
all doubt in the Veteran's favor and assign an evaluation of 
70 percent from July 16, 2003.  Prior to that date, there 
were no clinical findings of obsessive rituals or suicidal 
ideation, nor impairment of hygiene.  The Veteran was 
employed and working 30 hours per week.  While he did report 
some homicidal thoughts in February 2003, he indicated there 
was no plan or intent, and the GAF score assigned at that 
time suggested only moderate impairment.  Moreover, clinical 
findings were consistent with the 50 percent rating assigned, 
but no higher.

Additionally, a higher 100 percent evaluation is not 
warranted from July 16, 2003.  The Board notes that the 
December 2007 examiner specifically commented that total 
occupational and social impairment due to PTSD signs and 
symptoms was not present.  Further, the medical evidence of 
record, while noting homicidal thoughts and more recently, 
suicidal thoughts, reveal the Veteran indicating that he had 
no intent to act on such thoughts.  Moreover, while he has 
reported some visual hallucinations, such were noted by the 
December 2007 examiner as not being persistent.  Finally, 
only mildly impaired recent and immediate memory was noted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 50 
percent prior to July 16, 2003, but supports a 70 percent 
evaluation from that date.  


ORDER

An initial evaluation in excess of 50 percent for PTSD prior 
to July 16, 2003 is denied.

An initial evaluation of 70 percent for PTSD from July 16, 
2003, is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


